Citation Nr: 1046188	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran had active service from March 1966 to February 1968.  
He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 RO rating decision that denied 
service connection for prostate cancer, to include as due to 
Agent Orange exposure.  

In an April 2010 Decision and Remand, the Board denied another 
claim (for entitlement to service connection for a low back 
disability) and remanded for further development the issue of 
entitlement to service connection for prostate cancer, to include 
as due to Agent Orange exposure.  



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and the 
evidence does not establish that he was exposed to Agent Orange 
during his periods of service.  

2.  The Veteran's prostate cancer was not present during service 
or for many years thereafter, and was not caused by any incident 
of service including Agent Orange exposure.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101 (24), 1110, 1116, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2007, a rating decision 
in September 2008, a statement of the case in September 2009, and 
a supplemental statement of the case in January 2010.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a July 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with an 
examination in connection with his claim for service connection 
for prostate cancer, to include as due to Agent Orange exposure.  
The Board finds, however, that an examination was not necessary 
to make a decision on this claim.  See 38 U.S.C.A. § 5103A (d)(2) 
(West 2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A 
(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board notes that, in this matter, the appellant's available 
service treatment records do not show treatment for prostate 
cancer or for any prostate problems.  Additionally, there is no 
indication that the appellant's claimed prostate cancer, to 
include as due to Agent Orange exposure, may be associated with 
his periods of service.  As there is no evidence of prostate 
cancer in service and no indication that such disorder may be 
associated with the appellant's periods of service, including any 
Agent Orange exposure, the facts of this case do not meet the 
criteria (i.e. prongs (2) and (3) as discussed in McLendon) to 
warrant a VA examination.  See Id.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions of 
the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such service 
to certain herbicide agents (e.g., Agent Orange).  In the case of 
such a veteran, service incurrence for the following diseases 
will be presumed if they are manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Effective August 31, 2010, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), is included as a disease associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. 
§ 3.309(e), the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease.  38 C.F.R. 
§ 3.309(e) Note 3.)  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

The Veteran contends that he has prostate cancer that is related 
to in-service exposure to Agent Orange.  He apparently alleges 
that he was exposed to Agent Orange in Vietnam.  

The Veteran had active service from March 1966 to February 1968.  
He also had additional service in the Army National Guard.  His 
service personnel records do not show service in Vietnam.  The 
Veteran's DD-214 indicates that he had one year, 6 months, and 
twenty-two days of foreign and/or sea service in the United 
States Army, Europe.  The Veteran's DD-214 does not provide any 
indication that he served in Vietnam.  A Report of Separation and 
Record of Service in the Army National Guard of North Carolina 
and as a Reserve of the Army, noted service from December 1971 to 
December 1972.  

A September 2007 response from the National Personnel Records 
Center (NPRC) indicated that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam.  The NRPC apparently solely searched records pertaining 
to the Veteran's period of active duty in the Army from March 
1966 to February 1968 at that time.  July 2010 and August 2010 
responses from the NPRC reported that there was no evidence in 
the Veteran's file to indicate that he had service in the 
Republic of Vietnam.  The NPRC also indicated that there were no 
available service treatment records for the period from December 
1971 to December 1972.  In a June 2010 formal finding, the RO 
determined that the Veteran's service treatment records for the 
period from December 1971 to December 1972 were unavailable.  

The Veteran's available service treatment records do not show 
complaints, findings, or diagnoses of prostate cancer or any 
prostate problems.  

The first post-service evidence of record of any possible 
prostate cancer is in January 2001, with the first diagnosis in 
March 2001, both decades after the Veteran's periods of service.  
This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs heavily 
against the claim for direct service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).  

A June 1999 treatment entry from Dr. F. McQueen, Jr., noted that 
the Veteran reported that he served in Vietnam in 1967 and 1968.  
There was no reference to prostate cancer at that time.  An 
August 1999 treatment entry from Dr. McQueen also indicated that 
the Veteran reported that he was a Vietnam Veteran.  The 
treatment entry did not refer to prostate cancer.  A March 2000 
treatment entry noted that the Veteran reported that he was a 
Vietnam Veteran.  The assessment did not refer to prostate 
cancer.  

A January 2001 VA treatment entry noted that the Veteran voided 
well and that he was sexually intact.  The examiner indicated 
that the Veteran's rectal tone was normal and that his prostate 
was 25 grams.  The examiner stated that the Veteran's prostate-
specific antigen (PSA) reading would be observed and that a 
prostate biopsy would be scheduled in March 2001.  

A February 2001 VA treatment entry noted that the Veteran was 
scheduled for a prostate biopsy in March 2001 because he had a 
high PSA reading.  The assessment included high PSA, for biopsy.  
A March 2001 VA treatment entry noted that the prostate biopsy 
was accomplished.  A diagnosis was not provided at that time.  

A March 2001 treatment entry from Dr. McQueen indicated that the 
Veteran had stage II B prostate cancer.  Dr. McQueen reported 
that he sent the Veteran to an urologist regarding a 
prostatectomy.  A May 2001 entry from Dr. McQueen reported that 
the Veteran had prostate cancer, Dukes Grade B, or Gleason's 
Grade 5 out of 5.  It was noted that the Veteran had markedly 
elevated PSAs and that he was scheduled for surgery in June 2001.  
A July 2001 entry indicated that the Veteran was being treated by 
another physician for a total prostatectomy for adenocarcinoma of 
the prostate.  Dr. McQueen stated that the Veteran was presently 
undergoing radiation and chemotherapy and that he looked good and 
was in good spirits.  

A December 2001 VA treatment entry indicated that the Veteran had 
disorders including prostate cancer.  

Subsequent post-service treatment reports show treatment for 
prostate cancer on multiple occasions.  

For example, a June 2002 treatment report from S. King, M.D., 
related a diagnosis of carcinoma of the prostate gland, status 
postoperative radiation therapy.  

A May 2005 radiation oncology follow-up note from Firsthealth of 
the Carolinas, Moore Regional Hospital, indicated a diagnosis of 
pathologic stage III prostate cancer, status post prostatectomy 
and postoperative irradiation.  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Thus, the Board must assess the Veteran's competence to report 
that he served in Vietnam, as well as his credibility.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a Veteran was competent to 
testify to factual matters of which he had first-hand knowledge, 
and citing its earlier decision in Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), held that lay testimony is competent if 
it is limited to matters that the witness has actually observed 
and is within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2009) (Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a lay person).  

Further, the Federal Circuit held in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Id. at 1336.  As a finder of fact, though, the 
Board may weigh the absence of contemporaneous records when 
assessing the credibility of the lay evidence.  As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  

In its role as a finding of fact, the Board concludes that the 
Veteran's report that he served in Vietnam is inconsistent with 
the evidence of record and thus not credible.  In reaching this 
determination, the Board notes that a careful review of the 
evidence in the claims file reveals that the Veteran did not 
serve in Vietnam.  The Board notes that in June 1999, August 
1999, and March 2000 treatment entries from Dr. McQueen, the 
Veteran reported that he was a Vietnam Veteran.  The Board 
observes, however, that the Veteran's service personnel records 
do not show that he served in Vietnam.  Additionally, September 
2007, July 2010, and August 2010 responses from the NPRC all 
reported that there was no evidence in the Veteran's file to 
indicate that he had service in the Republic of Vietnam.  

Thus, as the Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and there is no competent evidence 
indicating exposure to Agent Orange 
during his military service, he is not entitled to service 
connection for prostate cancer on a presumptive basis due to 
Agent Orange exposure.  38 C.F.R. § 3.309(e).  Nonetheless, the 
Veteran is not precluded from establishing service connection for 
diabetes mellitus on a direct basis.  See Combee v. Brown, F.3d 
at 1039 (Fed. Cir. 1994).  

Additionally, the Board observes that the medical records do not 
suggest that the Veteran's prostate cancer is related to his 
periods of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating that 
the Veteran's prostate cancer began many years after his periods 
of service, without relationship to service, to include any Agent 
Orange exposure.  

The Veteran has alleged in statements that his prostate cancer 
had its onset during his period of service, to include exposure 
to Agent Orange.  As a lay person, however, the Veteran is not 
competent to give a medical opinion on the diagnosis or etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent medical evidence demonstrates that 
the Veteran's prostate cancer began many years after his periods 
of service and was not caused by any incident of service, 
including Agent Orange exposure.  The Board concludes that the 
Veteran's prostate cancer was neither incurred in nor aggravated 
by service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  





ORDER

Service connection for prostate cancer, to include as due to 
Agent Orange exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


